DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species I, including claims 1-9, 13-14 in the reply filed on December 16, 2021 is acknowledged.  The traversal is on the ground(s) that “To further demonstrate that claim 5 (alleged Species II) is generic, claim 1 (alleged Species I) has been amended and now depends upon independent claim 5. As such, it cannot be fairly said that claim 1 is mutually exclusive of claim 5, as claim 1 now requires all of the limitations of claim 5. It is respectfully asserted that claims 1-9 and 13-14 should now be examined, while claims 10-12 and 15-20 stand as withdrawn”.  This is found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 3-7, 13-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Riggsby (US 2010/0117728).
directly coupled to said second frequency range port of said second diplexer, Riggsby reads on the claimed limitations for the broadest reasonable interpretation), wherein said power amplifier 740 and said switching device 721 are coupled in series between said first frequency range port H of said first diplexer 730 and said first frequency range port H of said second diplexer 735, and wherein said second output of said switching device 721 is not connected to an output of said power amplifier 740.
As to claim 6, Riggsby discloses said common port of said first diplexer 730 (see figure 10) is coupled to said RF input port 710, and wherein said input of said switching device 721 is coupled to said first frequency range port H of said first diplexer 730.

As to claims 4, 13, Riggsby discloses a directional coupler 725 (see figure 10) interposed between said RF input port 710 and said first diplexer 730, wherein an input of said bi-directional coupler 725 is coupled to said RF input port 710, a first output of said directional coupler 725 is coupled to said common port of said first diplexer 730, and a second output of said directional coupler 725 is coupled to said passive communications path leading to said passive RF output port 766.
As to claim 7, Riggsby discloses said first output of said switching device 721 (see figure 10) is directly coupled to said input of said power amplifier 740, and said output of said power amplifier 740 is coupled to said first frequency range port H of said second diplexer 735.
As to claim 14, Riggsby discloses said first output of said switching device 721 (see figure 10) is directly coupled to said input of said power amplifier 740, wherein said common port of said first diplexer 730 is coupled to said RF input port 710, and wherein said input of said switching device 721 is coupled to said first frequency range port H of said first diplexer 730.
Allowable Subject Matter
Claims 1-2, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 1-2, the prior art of record fail to disclose an attenuator, wherein said second output of said switching device is connected to said attenuator.
As to claims 8-9, the prior art of record fail to disclose an attenuator, wherein said attenuator is coupled to said second output of said switching device via an attenuator input port and is coupled to said input of said power amplifier via an attenuator output port.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riggsby (US 2011/0283331); Riggsby (US 8,397,271); and Olson (US 10,264,325) disclose bi-directional RF signal amplifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646